9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 (claims dated 9/14/2022) has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48-55, 58-60 and 62 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040194954 A1 to Cram.

Cram discloses:
48. (Original) An anchoring apparatus for use in a wellbore, the anchoring apparatus comprising a mandrel 14, wherein the mandrel 14 is provided with one or more openings (15, 30) providing communication with the wellbore.  
49. (Original) An anchoring apparatus according to claim 48, comprising at least one wall engaging member 16 for engaging a wall 11 of a wellbore (Figure 3).  
50. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 16 is attached or connected to the mandrel 14 (Figures 3, 5a).  
51. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel 15 are adjacent to and/or face one or more of the at least one wall engaging member 16 (Figures 1,  5a, the openings are adjacent to the slips).  
52. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel are similar in size or larger than the at least one wall engaging member (Figure 1).  
53. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 16 is provided with or comprises one or more second openings (Figure 1, for element 20 ).  
54. (Original) An anchoring apparatus according to claim 53, wherein the one or more second openings of the at least one wall engaging members are substantially aligned with the one or more openings of the mandrel (Figure 1).  
55. (Currently Amended) An anchoring apparatus according to  claim 53, wherein the one or more openings of the mandrel are similar in size or larger than the one or more second openings of the at least one wall engaging member (Figure 1, the openings in the mandrel 14 are larger in size than the opening in the slip 16).  
  58. (Original) A method for providing an anchoring apparatus in a wellbore, the anchoring apparatus comprising a mandrel 14, wherein the mandrel is provided with one or more openings 15 providing communication with the wellbore (the openings 15 provide for communication between the inside of 14 with outside of 14).  
59. (Currently Amended) A method according to claim 58, wherein the anchoring apparatus comprises an anchoring apparatus according to claim 48.(See above)
60. (New) An anchoring apparatus according to claim 48, wherein the one or more openings (15, 30)  are defined from an inner portion or surface of the mandrel 14 to an outer portion or surface of the mandrel.(Figure 3)
62. (New) An anchoring apparatus for use in a wellbore,  the anchoring apparatus comprising a mandrel 14, wherein the mandrel 14 is provided with one or more openings (15, 30) providing communication with the wellbore, and wherein the one or more openings 15 are defined from an inner portion or surface of the mandrel 14 to an outer portion or surface of the mandrel 14 (Figure 3).

Claim(s) 48-51 and 58-62 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20090294119 A1 to Burnett.

Burnett discloses:
48. (Original) An anchoring apparatus for use in a wellbore, the anchoring apparatus comprising a mandrel 12, wherein the mandrel is provided with one or more openings (11,14) providing communication with the wellbore.  (figures 1c, [0027])
49. (Original) An anchoring apparatus according to claim 48, comprising at least one wall engaging member 18 for engaging a wall 240 of a wellbore (Figure2c).  
50. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 18 is attached or connected to the mandrel 12 (Figures 1c).  
51. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel 14 are adjacent to and/or face one or more of the at least one wall engaging member 18 (Figures 1c, the openings are adjacent to the slips).  
  58. (Original) A method for providing an anchoring apparatus in a wellbore, the anchoring apparatus comprising a mandrel 12, wherein the mandrel is provided with one or more openings (11,14) providing communication with the wellbore (the openings 11,14 provide for communication between the inside of 12 with outside of 12, [0034]).  
59. (Currently Amended) A method according to claim 58, wherein the anchoring apparatus comprises an anchoring apparatus according to claim 48.(See above)
60. (New) An anchoring apparatus according to claim 48, wherein the one or more openings (111,14)  are defined from an inner portion or surface of the mandrel 12 to an outer portion or surface of the mandrel.(Figure 1c, [0034])
61. (New) An anchoring apparatus according to claim 49, wherein the one or more openings 14 are defined from an inner portion or surface of the mandrel 12 to an outer portion or surface of the mandrel 12 facing an inner side of the at least one wall engaging member (70, part of 18).
62. (New) An anchoring apparatus for use in a wellbore,  the anchoring apparatus comprising a mandrel 12, wherein the mandrel 12 is provided with one or more openings (11,14) providing communication with the wellbore, and wherein the one or more openings 14 are defined from an inner portion or surface of the mandrel 12 to an outer portion or surface of the mandrel 12 (Figure 1c).


Response to Arguments
Applicant's arguments filed 9/14/2022have been fully considered but they are not persuasive. 
The examiner has reviewed and considered the arguments with respect to claim 48 and the mandrel 14. 
Applicant argues that element 14 of Cram is not a mandrel. The examiner is not convinced by the arguments. As stated in the final action, the examiner does not agree, and that regardless of the name given, element 14 meets the technical definition of a mandrel and thus meets the claimed limitation.
 Applicant argues that Cram does not provide one or more opening providing communication with the wellbore
The Examiner disagrees.
Cram's openings 15 do provide a type of communication between inside and outside the mandrel 14, and while it is noted that the claim's "communication" is not required to be " fluid communication", Cram does not disclose seals that would prevent leakage of fluid between inside and outside 14 via the openings 15 when a slip 16 is located therein. See also figures 1 and 4a, b where the openings 15 have gaps between 14 and 16 ( shown best in figure 1, see semicircular extension to generally rectangular main opening- where the lead line for 15 ends). Furthermore see [0039], where Cram explicitly discloses additional openings 15 specifically for fluid communication.
A new rejection based on  US 20090294119 A1 to Burnett is presented, and his mandrel is named “mandrel”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674